Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Klima on 8/6/21.

IN THE CLAIMS:

1. (Currently Amended) An exhaust nozzle of a gas turbine engine, wherein the exhaust nozzle comprises: 
an outer nozzle wall, 
a flow channel which is limited radially outwards by the outer nozzle wall, 
a centerbody arranged in the flow channel, 
exactly one strut connecting the centerbody to the outer nozzle wall, 
wherein the strut is connected to the outer nozzle wall byan
at least one actuator interacting with the connecting structure or the outer nozzle wall for displacing the strut in the axial direction.

2. (Currently Amended) The nozzle of claim 1, wherein the connecting structure comprises a first hollow torsion box

3. (Currently Amended) The nozzle of claim 2, wherein the connecting structure has a cuboid form

4. (Currently Amended) The nozzle of claim 2first hollow torsion box

5. (Currently Amended) The nozzle of claim 4first hollow torsion boxthe

6. (Currently Amended) The nozzle of claim 5, wherein the receiving feature comprises upper and lower guide elements for guiding the first hollow torsion box

7. (Currently Amended) The nozzle of claim 6, wherein the first hollow torsion box

second hollow torsion box

9. (Currently Amended) The nozzle of claim 1, wherein the strut comprises a hollow torsion box

10. (Currently Amended) The nozzle of claim 1, wherein the strut comprises a plurality of spars which extend in a

11. (Currently Amended) The nozzle of claim 10, wherein the spars each comprise a flat T-shaped

12. (Currently Amended) The nozzle of claim 11, wherein the T-shapeda

13. (Original) The nozzle of claim 1, wherein the connecting structure comprises at least one interaction element which interacts with the at least one actuator for axial movement of the strut, wherein the at least one actuator is located in a fixed manner outside the connecting structure.

14. (Currently Amended) The nozzle of claim 13, wherein the at least one actuator includes an upper actuator and a lower actuator located in the outer nozzle wall and the at least one interaction element includesathethe

15. (Currently Amended) The nozzle of claim 14, wherein the upper actuator and the lower actuator

16. (Currently Amended) The nozzle of claim 13, wherein the at least one actuator includes a linear actuator and the at least one includes one or several lugs connected to the

17. (Currently Amended) The nozzle of claim 1, wherein the connection structure is positioned



19. (Currently Amended) The nozzle of claim 1, wherein the nozzle is configured as a

20. (Currently Amended) An exhaust nozzle of a gas turbine engine, wherein the exhaust nozzle comprises: 
an outer nozzle wall, 
a flow channel which is limited radially outwards by the outer nozzle wall, 
a centerbody arranged in the flow channel, 
exactly one strut connecting the centerbody to the outer nozzle wall, 
wherein the strut is connected to the nozzle wall by an
at least one actuator interacting with the connecting structure or the outer nozzle wall for displacing the strut in the axial direction, 
wherein the connecting structure comprises a first hollow torsion boxsecond hollow torsion boxfirst hollow torsion boxsecond hollow torsion box
first hollow torsion box
wherein the second hollow torsion box
wherein the upper and lower rail grooves of the second hollow torsion boxfirst hollow torsion box.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: US 3807639 teaches a centerbody and struts 26 connecting the centerbody to an outer nozzle wall, the struts being displaceable in the axial direction, but fails to teach “exactly one strut connecting the centerbody to the outer nozzle wall”, in combination with the other claim limitations. It would not have been obvious to modify Soligny to have exactly one strut because Soligny teaches the plurality of struts/nuts 21/rails 25 as ensuring centering of the plug, and avoiding jamming during translation (col 3 l. 43-col 4 l. 25).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741